NO. 12-09-00270-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



ADRIAN MCCUIN,§
	APPEAL FROM THE 7TH
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
	SMITH COUNTY, TEXAS




MEMORANDUM OPINION
PER CURIAM

 Appellant pleaded guilty to burglary of a habitation and was sentenced to ten years of
imprisonment.  We have received the trial court's certification showing that this is a plea bargain case
and Appellant has no right to appeal.  See Tex. R. App. P. 25.2(d).  The certification is signed by
Appellant and his counsel.  Accordingly, the appeal is dismissed for want of jurisdiction.
Opinion delivered September 2, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.













(DO NOT PUBLISH)